    AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations




                                                                                                                             i-F-
                            Sheet I

                                                                                                                                          ''" EANSAS

                                          UNITED STATES DISTRICT COURT                                                               o6 20,21
                                                                                                                 TAMM P'!:_90W
                                                              Eastern District of Arkansas                     Sy:_                         LERK

                 UNITED STATES OF AMERICA                                  ~   JUDGMENT IN A CRIMINAL CASE                                 DEPCLERK

                                     V.                                    )   (For Revocation of Probation or Supervised Release)
                                                                           )
                           Elizabeth Gail Friar                            )
                                                                           ) Case No. 4:14-cr-114-DPM-12
                                                                           ) USM No. 28789-009
                                                                           )
                                                                           )    Cara Boyd Connors
                                                                                                       Defendant's Attorney
    THE DEFENDANT:
    ~ admitted guilt to violation of condition(s)            _M_a_n_d~••_S_t_d_.&_S-p_e_c_.___ of the term of supervision.
    •   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
    The defendant is adjudicated guilty of these violations:


    Violation Number              Nature of Violation                                                               Violation Ended
    1--3 (Mand.)                     Committing another crime, a Grade B Violation                                  08/17/2020

    4 (Std. 8)                       Associating with a known felon, a Grade C Violation                            08/17/2020

    5 (Spec. 1)                      Using a controlled substance, a Grade C Violation                              08/17/2020



           The defendant is sentenced as provided in pages 2 through _ _3 __ ofthis judgment. The sentence is imposed pursuant to
    the Sentencing Reform Act of 1984.
    •   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
    fully patd. ,f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
    econormc circumstances.

    Last Four Digits of Defendant's Soc. Sec. No.: 6812                                                    07/02/2021
                                                                                                  Date oOmposition of Judgment-
-   Defendant's Year ofBirtli:            1982

    City and State of Defendant's Residence:                                                             Signat«i-e of Judge
    Paragould, AR
                                                                                D.P. Marshall Jr.                   United States District Judge
                                                                                                       Name and Title of Judge
AO 2450 (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                             Judgment -   Page   2     of   3
DEFENDANT: Elizabeth Gail Friar
CASE NUMBER: 4:14-cr-114-DPM-12


                                                             IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
Time served.




     D The court makes the following recommendations to the Bureau of Prisons:




     !if   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
           D    at   _ _ _ _ _ _ _ _ _ D a.m.                    D p.m.     on
           D    as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D    before 2 p.m. on
           D    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                   to

at    _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                         UNITED ST ATES MARSHAL


                                                                          By----------------------
                                                                               DEPUTY UNITED ST ATES MARSHAL
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                                3_ of _ _ 3_ _
                                                                                                Judgment-Page _ _
DEFENDANT: Elizabeth Gail Friar
CASE NUMBER: 4:14-cr-114-DPM-12
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 None.




                                                   MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check ifapplicable)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     • You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
